COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      San Jacinto River Authority v. Vicente Medina, Ashley Medina and
                          Aris Antoniou

Appellate case number:    01-18-00407-CV

Trial court case number: 2018-10478

Trial court:              151st District Court of Harris County

       Appellant, the San Jacinto River Authority, filed a motion to reset oral argument.
      We grant the motion and we withdraw this case from submission. The case will be
resubmitted on a later date.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually

Date: August 30, 2018